Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Per phone interview between the examiner and applicant's attorney conducted on 06/14/2022, both the examiner and the attorney have agreed that by amending the claims as shown below, the claimed subject matters would overcome the prior art rejection and be in condition for allowance. 

Examiner’s Amendment
Amendments to the Claims: 
This listing of claims will replace all prior versions, and listings, of claims in the application: 
Listing of Claims: 
1. 	(Currently Amended) A cloud radio access network (C-RAN), comprising:
a plurality of remote units (RUs), each being configured to exchange radio frequency (RF) signals with at least one user equipment (UE); and
a central unit communicatively coupled to the plurality of RUs via a fronthaul interface, the central unit being configured to:
determine sets of data to be sent to the plurality of RUs across the fronthaul interface;
determine a mapping of each of the sets of data to at least one of the plurality of RUs;
add a a the bitmask having a plurality of bits, the bitmask having a bit position mapped to a different one of the plurality of RUs, wherein the bitmask indicates each RU that the the plurality of bits in the bitmask indicate[[s]] two or more of the plurality of RUs that 
broadcast the set[[s]] of data, 

2.	(Original) The C-RAN of claim 1, wherein the central unit is a Distributed Unit (DU) configured to operate in a 3GPP Fifth Generation communication system.

3.	(Original) The C-RAN of claim 1, wherein the central unit is a baseband controller configured to operate in a 3GPP Long Term Evolution (LTE) communication system.

4.	(Previously Presented) The C-RAN of claim 1, wherein at least one of the sets of data comprises user plane data.

5.	(Currently Amended) The C-RAN of claim 1, wherein a length of the the 

6.	(Currently Amended) The C-RAN of claim 1, wherein each of the plurality of RUs decodes the set of data only when a bit corresponding to the RU in the 

7.	(Previously Presented) The C-RAN of claim 1, wherein two or more of the sets of data are sent in a single packet transmission.

8.	(Original) The C-RAN of claim 1, wherein the mapping is based on physical resource block (PRB) groups in the C-RAN.

9.	(Original) The C-RAN of claim 1, wherein the mapping is based on frequency reuse layers in the C-RAN.

10.	(Previously Presented) The C-RAN of claim 1, wherein the mapping of a particular set of data is based on at least one channel to which the particular set of data relates to.

11.	(Original) The C-RAN of claim 1, wherein the fronthaul interface utilizes an ETHERNET network comprising at least one switch.

12.	(Previously Presented) A method performed by a central unit in a cloud radio access network (C-RAN), the method comprising:
determining sets of data to be sent to a plurality of remote units (RUs) across a fronthaul interface of the C-RAN, wherein the plurality of RUs are communicatively coupled to the central unit via the fronthaul interface;
determining a mapping of each of the sets of data to at least one of the plurality of RUs;
adding a a the bitmask having a plurality of bits, the bitmask having a bit position mapped to a different one of the plurality of RUs, wherein the bitmask indicates each RU that the the plurality of bits in the bitmask indicate[[s]] two or more of the plurality of RUs that 
broadcasting the set[[s]] of data, 

13.	(Original) The method of claim 12, wherein the central unit is a Distributed Unit (DU) configured to operate in a 3GPP Fifth Generation communication system.

14.	(Original) The method of claim 12, wherein the central unit is a baseband controller configured to operate in a 3GPP Long Term Evolution (LTE) communication system.

15.	(Previously Presented) The method of claim 12, wherein at least one of the sets of data comprises user plane data.

16.	(Currently Amended) The method of claim 12, wherein a length of the the 

17.	(Currently Amended) The method of claim 12, wherein each of the plurality of RUs decodes the set of data only when a bit corresponding to the RU in the 

18.	(Previously Presented) The method of claim 12,wherein two or more of the sets of data are sent in a single packet transmission.

19.	(Original) The method of claim 12, wherein the mapping is based on physical resource block (PRB) groups in the C-RAN.

20.	(Original) The method of claim 12, wherein the mapping is based on frequency reuse layers in the C-RAN.

21.	(Previously Presented) The method of claim 12, wherein the mapping of a particular set of data is based on at least one channel to which the particular set of data relates to.

22.	(Original) The method of claim 12, wherein the fronthaul interface utilizes an ETHERNET network comprising at least one switch.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (similarly to claim 12), it discloses a cloud radio access network (C-RAN), comprising: a plurality of remote units (RUs), each being configured to exchange radio frequency (RF) signals with at least one user equipment (UE); and a central unit communicatively coupled to the plurality of RUs via a fronthaul interface, the central unit being configured to: determine sets of data to be sent to the plurality of RUs across the fronthaul interface; determine a mapping of each of the sets of data to at least one of the plurality of RUs; add a bitmask, based on the mapping, to a set of data, the bitmask having a plurality of bits, the bitmask having a bit position mapped to a different one of the plurality of RUs, wherein the bitmask indicates each RU that the set of data is intended for, wherein the plurality of bits in the bitmask indicate two or more of the plurality of RUs that the set of data is intended for; and broadcast the set of data, with the bitmask, to the plurality of RUs.
These claimed features contain particular communications between the network entities as well as specific procedures for obtaining specific contents of such communications that are not taught in the prior arts of record combined or alone.  Hence, these claimed features contain allowable subject matter.  Similar claimed features are also recited in independent claim 12, hence, these claimed features of claim 12 also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465